USDC IN/ND case 3:20-cv-00242-RLM-MGG document 4 filed 05/26/20 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 THOMAS CLIFFORD REXROAT, JR.,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:20-CV-242-RLM-MGG

 ROBERT CARTER, et al.,

                          Defendants.

                              OPINION AND ORDER

      Thomas Clifford Rexroat, Jr., a prisoner without a lawyer, filed a

complaint. The court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune

from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party “is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d

667, 670 (7th Cir. 2006).

      Mr. Rexroat alleges that he suffered a seizure in his Indiana State Prison

dormitory on July 17, 2019. Sergeant Statham and another correctional officer

arrived at the dormitory, handcuffed him, placed him on the floor, and
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 4 filed 05/26/20 page 2 of 5


administered Narcan.1 Due to his seizures, he hit his head of the floor. The

correctional officers placed Mr. Rexroat on a gurney and, when he tried to get up

due to his dazed state, Sergeant Statham used unnecessary force in pushing Mr.

Rexroat down with his elbow. Mr. Rexroat continued to try to get off the gurney,

so the correctional officers grabbed him by the elbows and dragged him to the

medical unit, dislocating his left shoulder. Mr. Rexroat began vomiting after

arriving at the medical unit, but medical staff ignored him, except to assess his

ability to answer basic questions. He told numerous members of medical staff

and correctional staff about the pain caused by his injured head and shoulder.

Lieutenant Lott declined Mr. Rexroat’s requests for help and explained that

correctional staff used Narcan because they thought that he was dying as a

result of an opioid overdose, though Mr. Rexroat adamantly denied using opioids.

       On July 30, Mr. Rexroat submitted a medical request for an X-ray for his

left shoulder. Though he asked for an X-ray on numerous other occasions, he

didn’t get one until October 31, 2019, and the X-ray revealed a dislocated

shoulder. He has received no further treatment. For these claims, he seeks

money damages.



         1 Narcan, or naloxone, is used to treat opioid overdoses. National Institute of Health,

https://www.drugabuse.gov/related-topics/opioid-overdose-reversal-naloxone-narcan-evzio
(last visited June 1, 2020). According to the National Health Institute:

       Naloxone is an extremely safe medication that only has a noticeable effect in
       people with opioids in their systems. Naloxone can (but does not always) cause
       withdrawal symptoms which may be uncomfortable, but are not life-threatening;
       on the other hand, opioid overdose is extremely life-threatening. Withdrawal
       symptoms may include headache, changes in blood pressure, rapid heart rate,
       sweating, nausea, vomiting, and tremors.

Id.


                                                2
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 4 filed 05/26/20 page 3 of 5


      Mr. Rexroat asserts an Eighth Amendment claim against Sergeant

Statham and unknown correctional officers for using excessive force against him.

The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously

and sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th

Cir. 2009). Several factors guide the inquiry of whether an officer’s use of force

was legitimate or malicious, including the need for an application of force, the

amount of force used, and the extent of the injury suffered by the prisoner. Id.

The complaint indicates that beliefs about Mr. Rexroat’s medical condition

motivated the correctional officers’ conduct rather than a malicious intent to

cause harm. While they used some force, the complaint indicates that Mr.

Rexroat was disoriented and uncooperative and that they believed that Mr.

Rexroat was dying of an opioid overdose and needed imminent life-saving

medical treatment. Mr. Rexroat can’t proceed on an Eighth Amendment claim of

excessive force based on these allegations.

      Mr. Rexroat asserts an Eighth Amendment claim of deliberate indifference

against Wexford of Indiana for inadequate treatment for his left shoulder. To

establish such a claim, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that

a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s



                                        3
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 4 filed 05/26/20 page 4 of 5


attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate

indifference means that the defendant “acted in an intentional or criminally

reckless manner, i.e., the defendant must have known that the plaintiff was at

serious risk of being harmed and decided not to do anything to prevent that harm

from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005). An employer is liable for conduct of its

employees in many fields of law, but not under § 1983. Calhoun v. Ramsey, 408

F.3d 375, 379 (7th Cir. 2005). Corporate liability exists under § 1983only “when

execution of a [corporation’s] policy or custom . . . inflicts the injury.” Id. Because

Mr. Rexroat hasn’t identified a policy or custom that caused the inadequate

treatment for his left shoulder, he can’t proceed against Wexford of Indiana.

      Mr. Rexroat also names Lieutenant Lott as a defendant, alleging that

Lieutenant Lott accused him of opioid abuse and disregarded his complaints of

pain. Merely accusing an individual of opioid abuse doesn’t violate the

Constitution, and, while Lieutenant Lott might not have responded to the

complaints of pain, it is unclear what measures were warranted given that Mr.

Rexroat was already at the medical unit under observation by medical staff and

given that Lieutenant Lott wasn’t himself a medical professional. Mr. Rexroat

also names Commissioner Carter and Warden Neal due to their supervisory

roles. For Section 1983 claims against individuals, “liability depends on each

defendant’s knowledge and actions, not on the knowledge or actions of persons

they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

Therefore, Mr. Rexroat can’t proceed against these defendants.



                                          4
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 4 filed 05/26/20 page 5 of 5


      The court will give Mr. Rexroat a chance to file an amended complaint. See

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an

amended complaint, he should use the court’s approved form and must put the

case number of this case on it, which is on the first page of this order. He should

file an amended complaint only if he believes he can address the deficiencies set

forth in this order.

      For these reasons, the court GRANTS Thomas Clifford Rexroat, Jr., until

June 26, 2020, to file an amended complaint. If Mr. Rexroat doesn’t respond by

that deadline, this case will be dismissed without further notice.

      SO ORDERED on May 26, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
